.I-       OFFICE   OF THE :ATTORNEY     GENERAL   OF TEXAS
I,:
                                AUSTIN
Gmu.DG-
-00111u.
              Yaunlrhomw   lmpo80duk&le~.d8at~~x&..-
    Qlaiter     pro*lded
                      on 811 rslsi, osrscrawn
    rpgpolarzdaof 8alo~, and all dellvrrfsr or tmuufA             of
    8&U'88, Or OePtifiOI%ttt8Of 8tOOk, OF oertifiOia88 POP
    right8 t0 BtOOka Or WrtifiwtoB      Of dqwrit repm8UAt-
    Fag LD krtOlW8t in Or XWplV8lSlting OWtifiO8bt~8 =de
    taxable under thlu Ssotlon in rrnydow8tlo or Torel&m
    ~8Wi,l&ti~,   Om,       OF OOPpORtiO&    Or aWtifiWLt~8
    of intewrt in any budxmrs eondwt8d by tnwtn          or
    t-t-8    8d.e ait0~ th0 8fmtiw       d8k br00r, tfbhh00
    aada UpaDl Or shavn by th8 booh Of the i88OOiatiOII,
    Oompuky# aorporedaxL, 0rtru8tw,      orbyrurys8slgmeat
    in blank ov by w dsllv~ryot arrypapersor crgrwnont
    OP y11oFiLtZdW 02' Ot.hW 8ddiV308J Of UdO & tWtl8fW' 03’
    order Sor or agrowent to buy, vhethar lntowodiato or
    fFacrl,tiVh&hW'intre8tiag thehold.rWiththebMm-
    floialintonst  in QI lo&al title to auah stoulc or other
    oortlflaatohxeble hmmmder, or tit& the po8ser8ian
    ~~t%~7r%~~t~;*~o-
    utook, or oerfdflwte,   on eaah huadwd tlollaP8 or i*or
    wlw   or iraotlom. thomBof, thrw (3) oentll, soroept in
    eaM8 vhsw the share, or oertlf1eatar aw lsmJo4 lrlth-




          seotlon 1 of the Lot fwtbar          provider   the mode and aura
of paywrit cf rswh tam

              "**~ThopsJwrntofmehtax~llkdowtsd
    b y a a a dhesiveetmp   or   stantps a   f?WOd l      follows~ In
    the OELB OS II wla     or tram&m,        vhew
                                          thu evidenw  of
     ths tr@m%?tLIW Is 8hoW aatJ by th0 books Of th. 68~
                      , oorpowtloIl, OF truatee, the stamp
     thy       provided for by thi8 Artlole rpf be &ffixOd
     to 8 dU@iCEt8 Of 8UUh bll2 OP EWOxWLdUE    urd a~~18d,
     and rooh dup'lioato of rush bill or macmamka~ 81~ be
     kept by thm party wlcing muoh 8ale ln hi8 p~88ff88lon.
      xoylded that la8 8h21 ater uptm tha          lofmh
      122 ormworadwed6to~nwb8r
     ii                                            thet 8uoh
     bill or mea@-         vu am&in     dupli          that the
               . SWl?y 8Wh bill Ol'mOlttO~~ O!' 8610 Or
    .S@WQMt    t0 8OU1 8hEl2 BhOW t&O date Of tih tl%UIMCtioII
    Vhioh it bYidO!Ia68, th8 arylDsOf the 8822W. tht3 EtOOk,
    or other wrtifleeto,      to vbbh it nlatar, and the orpp,
    kroi    8ilSXW8 th8mr.      All 8mhbl218 ormemorendaof
    s8leuhallboer8nwh8rupcmthefeo~thmwofandno
    ~owthanems8trcrhbillor~~~OnndrrmofMlo~~
     the 0022erc4heny lwrt day ahe2l beer thu memo nwbmr.
                     f
     Thoaioremidideniticrrtlonmakr~ftha       bllla*raro-
     ruldlm or Mao 8heal ln all oaror be eat&d         uad rrooxd-
     ed la 8 boa of aoaount."  (E&3hEJIl8 cmw)

          Ewn vlthoa   tbo ~8818taRcP or fateocm~2ulBlrs eut2mrltlwJ
h8retqBrtrraltad aad dl8ouMod, w bellW~ the bun, tsxt      of the
8trtUti 8bOWqU6hd    ipgbl8 t0 thU oOaa2Wiosl thBt blar inS%dWMOOf
tb,kxfn~8tLaPII~trpoD~Mll*rort~~wrof~ror
#ertlilaater
           of  8tOak end A, by no owooln*blr lnkrrpntetifm of tha
rtetute,upon the ciorp0xettonor8u8oo%etfostvhoao ato&%    l02dor
tmrerrud. It I8 quite tnto that other portlong of thie tex mua-
#Ul'8p2MW 801wbttrdoaUpoR emO*rtiW         OPMWWintlOWWhOt~    ~tOOk
i8 boll&t 8&t &Old w tbrr fsvelrtiag Ox 8~tiqg     23Ub210,Sl#h L8
the kseplng of   moper   moorda for Lru~otlon of the tex outherltle8,
w   SffixLng Ot tSX 8-8,      Ot8.1   b&St thi8 bW&&   18 inOidOIlf4hlt0
their right to do bu8ines13f.m tbr utute and 18 an oafweamnt f'ea-
tUreon2y,vhlch hs8 bsmnupholdlnthu       8~erh.rrr~krdi8aua8ed
a8 blwm27   oonstltutlvaa2, Theidut ofbuylnpt?~thateqmevldeneing
m;IJunt Of thi8 tsx i8 p 2ec #q edUa LyWIQIO thQs l
                                                  p b z?801
                                                          Orp o M% 021     8
M nngo rrffoctwtlng th e   8a 2.ea rtwQ8is~.*   The  tax b a rIs
                                                               a not
em ed ~alom81 or other dlrwt tax up0a stook ima&      01 ha2d by the
md     cex&'iOx&ioE8 and 888O@ktiW8,   but Hbtkwx ti Sn %ndlaw& Ox
OXUl80 tsX UpOa th6 PtiVii4Pg0 Of tWMfi*        8Wh 8hWS    psb 2ti8
lg e lwtth e p r fxr   B o n,5o r iwp o r 5tlc uts    x o wla iQg to-
                                                     8awhpxlYil*~*
vit: the a mll*r   ox tx-abxu~mrof thm 8tOdK.   ml8 ooatwallug dla-
tlwtion, to oux end, Qekem the pos~tlw Of xr.
hi8 aUthOl’itiQ8 tnswOUih,             vlth the
Psderel sgunoisa or lwt                 wy not w tuad by a 8tot0, w,
of aourw, do not dlffex,
~Q@xab16 Q6orgo R. shmppard, P&v 5


              our   Izlkl1pd5   or thU %tAtutb     18 fortified  by the p0rEw8iVe
~ti$~X,rsbtiOR        Up05 thLI.   QUq8t:Oll rCrCOl’dUd  th0 HCW York   8tOOk   -S-
far %      kCt,   frOl2 StbiCh    the %XiW   Act iS ~ttGSFU8d.      f&d.U.iOZJ HO. i?i?o
bf the Attornay Oenerbl of Xev York in 2939, prior to tha eumotwnt
of the laatsnt PBRUE~, holea t&&t tretrorara       of the sto&k of l Pro-
&&%05      Credit Aoaccitrtion, %Vm.i thou& A F&era2 bstrww?W2ity,
‘&kim?ized    bjj Podore bw, ime 8ubjout to tu.        iah woh oppinion it
18 mid     that %lB ia;pOSitiW    Of 8Uilh 8 tax UpOIl UZ            -0P        IndiVidIW2

do88 not becom 0 burden ~05 the FeUora3. Ldotmaiteatelltle8, MB
dOa?8it In eny vay iatorfew       with or lrmpdr Bay of the r&at8    and
&it%08 Of the hdOl'Ol .&$.llCi.8.   "

          !&? OR80 Of &W'OS Bt 61 YE. ?h.bS,   (193) 257 np0. Dir.
889,    H. Y. S. (24) 76, hold8 it to he the 6.Utr of the penan N&k-
        12

ing or effeotwtlng A salo or trem.fder of 8toak to aff%x or                                          8ame2


thr StWPfD.

         me uckae of wllle V8. Addcae et al, court of Appeex8, July
11 1935,     El. Y. 160, 197 B. E. 280, aSfw
              268                                 Uyl%e ~8. A&M,
2d R.Y.  9. lOQ,hol~    Wtthe    fall~reto~r      ltooktruwfer   tax
w thB 8ell.P UpCn th@ 88x8 Of StOOk pFW1ubtS M 8OtiOB t0 WO0Y.P
0x1~ii;mrobese
             money note.
             How
               dlxectly b6ar    upaathe*rgwoQt*edwnoedbythB
lble oounoel for the Peaa Cwd
                            ""Bt Mmlairtratloa, we pokrt to tie%-
liOW w.th. 8Upl'.l!lO&UPt 0fthr~~ed5totO&U@W~db5         St&b St4t-
uter deilgned to QLP(LID
                       national bmakiag oorpo&utlmw,k~r(Bitted
Fe&m2    ag6nc~e8, to collocL and wmit taumB letird opan the sham-
holders of mid banZcrr. First Ratlozllal  Bank V+ Xmmttwky, 9 Well. 35 ,
29 L. R%. 7015 Citl8eam Bietlmml Bank Y. Xentwky, 217 U. 8. 013, 3,.'
21.Ed. 632 30 9. Ct. 532~ First Itntiond.    Wak vr 6h8h6u.8   Oouaty,
166 T3. 9. 4&O, 41 L. B?d. 1069, 1 S. Ot. 629; ~aehentm & I. Ret.
BAY& Y. Fuula~2rsnia, 167 Il. 9. L I, 42 L. ~4. 236, 17 8. 0t. 829.

              Klth mfelmlos        to   the czantentian       that         tb* lnawl%t tax
~SUl’8       gbO0O     Oil UQOCllX8titUtiCUd     tO%    OP btW&BXi UJWXS 0$@UOi.S                            01
iMtl’UUl~trlit~.S          Of thQ FOd4F81      &W8Pnmont,          VU      thillk            ohs   668.      Of
aelOPAa0       x.mC43d     %I&   VI.   hdmd,      32o    WI   8.     41,      84       ]t.     Bd.    w67,
ikrnlshw acampleteansvsrr      In t&phcadLdiag:
                                              the aanstitatlonal2ity of
a state l.Ev FQqULrfng rLstiolwb1bankl.ng 0oryarrtLans to aolleot md
PBQit to the st”te,  A tt3Xlevied 1@02I W8tWOP8    Of the bank, ba8.d
Upon the ~81~4 of safcreg dbposit box utwti4e6, the m3mme     Court 8816

             s9h4 person lM32ta lor eha tax, prbbsrilg, wn-
        not alwys be ssld to be the real taxpqor.    The tax-
        papr 2s th4 peruon u1tlnlRtely u5lmB l-orth4 tax
     itseli” The fbd8 vhlah vere ru*ivod by the stat.
     O(IPDOfru8 theig6etu of the u8er, not fm8 thoao of t&e
     f66eral l.wtrumerltallty,       the bank.   The c010md0 su-
     pmwae Court holds the wer ie tha taxpayer.            The doter-
     ml.wt1on of the ststte       Qotlrt &a to the lncidenoe of the
     tax has grut veight         vith w and, VheA it   fellow log-
     luuJ.the      lanigmge OS tha Aot,u        hare, lr oontrallLnC;.
     As the u8er dinotly         iunsinh~ the f’t~idmSoa’ the tax,
     notu     multimate        cowwrvitha       tranafamsdbwden
     but by 1 l? of the Act ir the moponrlble          obliger, yo
     oosclude the tale          upcmhianotupon     thebmk.     '&a
     OWU&tUZ           Or bva Of the Thited Skrtu do AOt forbid
                  .

          %he tu ai.ng 8 p8wi~ibb     tu 03i 8-m        0r
     the bank, it is mttlod by our prior daolriona that th@
     8ktutory provirioa8 lwquirllagoolleationand aumzm*lexI
     of the taxer do not Lqpoae M tsnaonr~itutianal burdaa
     QD 0 fedO=l    iA6tF lEUAt8li~.     l l l

          UpoA these ooosidentl~andau~~t~~0400rd~ly
a dvis peo uth e th elllc r o r tr a Asfo r oo f
                                               r th ea la r esw mer tffl-
o & u OS atook o r th eso r p o r a tii?w
                                      uldu*8etrtimla       Aued inp o ur
letterir,llablo for the exaiae or wvilqp             tax l.vSad w thm
Tex uteo o Trk wder Ia r ,  lwg u d l4 ra r ta u rktw     o ilwh a o r p o r a -
tiotu or a~aooiatlexu aa Pa&ml         q4n81** o* LnrtrlarnWitiu,          a
qwrtioA vhloh ve mad uAAeac8~            to Ilen pare UpoA.

                                                      Yeum    very tawly